IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37229

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 534
                                                 )
       Plaintiff-Respondent,                     )     Filed: June 28, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JONATHAN NORMAN MOORE,                           )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Judgment of conviction and suspended, unified sentence of fourteen years, with a
       minimum period of confinement of two years, for grand theft, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Sara B. Thomas, Chief,
       Appellate Unit, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before LANSING, Chief Judge, GUTIERREZ, Judge
                                and MELANSON, Judge

PER CURIAM
       Jonathan Norman Moore was convicted of grand theft, Idaho Code §§ 18-2403, 18-2407.
The district court imposed a unified sentence of fourteen years, with a minimum period of
confinement of two years, suspended the sentence and placed Moore on probation for four years.
Moore appeals, contending that the sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing

                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Moore’s judgment of conviction and sentence are affirmed.




                                                   2